         Case 2:20-cv-00732-GEKP Document 12 Filed 06/16/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PRINTFL Y CORPORATION d/b/a
RUSHORDERTEES.COM,                                         CIVIL ACTION
               Plaintiff

               v.

DEKEO INC. et al.,                                         No. 20-732
                       Defendants


                                            ORDER

       AND NOW, this        /   ~~ day of June, 2020, upon consideration of Plaintiffs Motion
to Seal Case (Doc. No. 9) and Defendants' Response in Support (Doc. No. 10), it is ORDERED

that the Motion (Doc. No. 9) is DENIED WITHOUT PREJUDICE for the reasons set forth in

the accompanying Memorandum. Plaintiff shall have 30 days from the date of this Order to file a

renewed motion to seal, if by doing so the grounds for denial as addressed in the Memorandum

can be cured in whole or in part.




                                                    UNITED ST ATES DISTRICT JUDGE
